Citation Nr: 9932283	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  95-02 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to July 
1975.  Prior to that, he had active duty for training 
commencing in February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This matter was previously before the 
Board in July 1997, and was remanded for further development.  
That development has been accomplished.  At his request, the 
veteran was assisted by a representative from Vietnam 
Veterans of America at a March 1999 Travel Board Hearing 
before the undersigned Member of the Board at Detroit.  


FINDINGS OF FACT

1.  The veteran's schizophrenia was first diagnosed in June 
1972, prior to the time he entered service; there is clear 
and unmistakable evidence of preservice schizophrenia.  

2.  The veteran's preexisting schizophrenia did not 
chronically increase in disability as a result of service.  


CONCLUSION OF LAW

The veteran's preexisting schizophrenia was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1132, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that schizophrenia was aggravated during 
service and should be service connected.  He cites his 
complaints of nervousness during training as well as his 
period of unauthorized absence as evidence of this 
aggravation.  

Preliminarily, the Board concludes that the veteran has 
submitted a claim that is plausible, capable of 
substantiation or meritorious on its own and thus well-
grounded in view of evidence of aggravation of schizophrenia 
by service.  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The Board is also satisfied that 
the RO has obtained all evidence necessary for an equitable 
disposition of the veteran's appeal, and that all relevant 
facts have been fully developed.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991). 
Personality disorders, characterized by developmental defects 
or pathological trends in the personality structure, may not 
be service connected.  38 C.F.R. § 3.303(c) (1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Furthermore, a preexisting injury or 
disease will be considered to have been aggravated by active 
duty service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  See 38 U.S.C.A. § 1111, 1153 (West 1991); 38 C.F.R. 
§ 3.304(b), 3.306(a) (1999); Crowe v. Brown, 7 Vet. App. 238, 
245-56 (1994).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must determine whether there has been any measured worsening 
of the disability during service and then whether this 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Intermittent or temporary flare-ups of a 
pre-existing injury or disease during service do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b) (1999).

In this case, there was no mention of psychiatric problems 
during the veteran's January 1973 examination for service.  
Thus, there existed a presumption of soundness upon the 
veteran's entrance into service.  It is apparent from the 
evidence, however, that the veteran was treated 
undifferentiated schizophrenia of very long standing in the 
year prior to service.  Medical records from the University 
of Michigan--University Hospital dated in June 1972 show that 
he underwent psychiatric evaluation at that time following 
referral from a high school nurse for evaluation of bizarre 
behavior.  The veteran reported a disturbing history of 
family problems, inappropriate relations with his younger 
siblings, trouble with his step-father and feelings of 
electrical shock throughout his own body.  A diagnosis of 
schizophrenia was noted and the condition was considered to 
have been present for a long time.  The veteran's prognosis 
was considered guarded even with lifelong supportive therapy.  

Service medical records show that the veteran sought 
treatment for "nerves" on two occasions during his radioman 
training in June 1973.  He was given Valium on the second 
visit.  The veteran completed training and was sent on to his 
duty station aboard the USS Fulton.  Beginning in February 
1974, he had two periods of unauthorized absence for a total 
of 216 days.  Thereafter, he turned himself in to Naval 
authorities at Great Lakes Training Center.  He was confined 
until he was evaluated by medical personnel in order to 
determine the appropriate action in view of his desertion.  
He was ultimately given a discharge under honorable 
conditions subsequent to Physical Evaluation Board (PEB) 
proceedings in March 1975.  

The Medical Report made prior to referral to the PEB included 
review of and commentary on the veteran's previously 
undisclosed history of preservice schizophrenia.  It was 
reported that, although much of the circumstances surrounding 
the veteran's absences was unclear, there was a pervading 
presence of an underlying thought disorder evidenced during 
the examination of the veteran.  Specifically, the veteran 
reported that he felt people in the service were controlling 
his mind.  He also demonstrated grandiose thinking and a 
preoccupation with his own internal autistic concerns.  The 
examiners opined that precipitating factors in 1972 and at 
the present time included involvement with other people.  

As a result of his history and the findings on the mental 
status examination, the Medical Board examiners found that 
the veteran had been significantly impaired at the time of 
his offense.  The Medical Board also found that he was unfit 
for military service by reason of his schizophrenic reaction, 
chronic, undifferentiated type.  The condition was considered 
definitely existing prior to service and apparently 
aggravated by service.  The PEB findings show that the 
condition was considered approximately 30 percent disabling, 
with 20 percent increase in severity during service.  

After service, the veteran reportedly engaged in various 
employment activities.  Between 1975 and 1981, he worked as a 
security guard, as a plastics handler and as a meat cutter.  
He underwent VA psychiatric hospitalization for two months in 
1982 for treatment of a generalized anxiety disorder and 
passive aggressive personality disorder.  He received an 
irregular discharge from that facility after an altercation 
with the director.  Thereafter, he worked as a house parent 
in a home for disabled children from 1982 to 1985, and then 
for a short period as a delivery and stock person.  

On VA psychiatric VA examination in March 1998 in connection 
with his claim, the veteran reported he was homeless and had 
been moving around the country.  He was very verbal and 
demonstrated no real thought disorder.  The Axis I diagnosis 
was Cluster B personality disorder.  

During RO hearings before a hearing officer in January 1998 
and before the undersigned member of the Board in March 1999, 
the veteran testified that he was not very clear on the 
events surrounding his troubles in service.  At his Travel 
Board Hearing, he stated that he initially took an 
unauthorized absence in 1974 to attend his brother's wedding 
and was too frightened of the consequences to return to 
service for awhile.  

The Board in September 1999 requested an expert medical 
opinion regarding the question of aggravation of the 
veteran's psychiatric disability in accordance with VHA 
Directive 10-95-040 dated April 17, 1995, and pursuant to 
38 U.S.C.A. §§ 5107(a), 7109 (West 1991) and 38 C.F.R. 
§ 20.901 (1999) (the Board may obtain VA medical opinions on 
medical questions involved in an appeal when in the Board's 
judgment such medical expertise is needed for equitable 
disposition of an appeal).  

In September 1999, the Board received the requested medical 
opinion by Francisco F. Santos, MD, a board certified staff 
psychiatrist.  The opinion was also signed by Jyoti R. Shah, 
MD, a board certified psychiatrist and Director of Behavioral 
Services at a VA Medical Center.  The physicians reported 
that the veteran's C-folder had been thoroughly reviewed.  
The established diagnosis of schizophrenia, prior to service 
and aggravated by service was acknowledged.  The 
psychiatrists concluded, however, that after 1975 there had 
been no clear evidence of any symptoms that would indicate 
either an active or residual schizophrenia.  The physicians 
considered the veteran's employment record between discharge 
from service and 1988, the evidence from his 1982 VA 
hospitalization with no signs or symptoms of a thought or 
psychotic disorder, and his most recent examination for 
mental disorders in 1998.  Dr. Santos and Dr. Shah ultimately 
concluded that it was unlikely that the veteran had any 
current or longstanding residuals of schizophrenia because 
there was no evidence to indicate the persistence of a 
disturbance based on the evidence of record.  The doctors 
noted that a cluster B personality is far from being a 
possible type of personality disorder that would be related 
to schizophrenia because such disorders belong to cluster A 
personality disorders.  

Based on its review of the record, the Board concludes that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for schizophrenia.  
Although the veteran was presumed sound upon entrance into 
service, the record contains uncontroverted evidence of the 
preservice existence of schizophrenia.  The 1972 medical 
reports constitute clear and unmistakable evidence of a 
preexisting disorder not reported or noted at entrance into 
service, demonstrating that the disease existed prior thereto 
and rebutting the presumption of soundness.  38 U.S.C.A. 
§§ 1110, 1132 (West 1991); 38 C.F.R. § 3.304(b) (1999). The 
Board must further determine whether this preexisting 
condition worsened as a result of service.  

The Board finds that the veteran's preexisting schizophrenia 
did not chronically worsen as a result of service considering 
that there has been no clear evidence of active or residual 
schizophrenia since 1975.  Although an exacerbation of 
symptomatology occurred in service, the record does not 
demonstrate a permanent worsening in the veteran's underlying 
condition during service.  Rather, in retrospect, the 
evidence supports a conclusion that the lengthy unauthorized 
absence and the complaints of nervousness represented no more 
than intermittent or temporary flare-up of a pre-existing 
disease during service, and as such did not constitute a 
chronic aggravation.  

The Board assigns particular probative weight to the report 
of the two VA psychiatrists who reviewed the claims folder 
and offered their collective opinion in September 1999.  
Overall, the record demonstrates that the underlying 
condition did not worsen.  Hunt, 1 Vet. App. at 297.  With 
regard to the opinion in the service Medical Report rendered 
in 1975, the Board observes that this report was made 
essentially contemporaneously with the veteran's service, and 
that the record, when viewed in its entirety, overwhelmingly 
demonstrates that the period in service resulted in no 
permanent worsening in the veteran's schizophrenia.  
38 C.F.R. § 3.306(b).  

Most significantly, the recent VHA psychiatric opinion 
provides probative evidence that the veteran does not have a 
current disability due to any aggravation of schizophrenia 
during service.  The reviewing physicians addressed the 
entirety of the evidence including considerable data since 
service.  The evidence included the veteran's diagnoses of 
schizophrenia prior to and during service, his subsequent 
work record, reported psychiatric hospitalization and a 
recent psychiatric examination which supported the conclusion 
that the veteran did not have active or residual 
schizophrenia.  

The Board may adopt a medical expert opinion where the expert 
as provided reasons and bases for an opinion and has fairly 
considered the material evidence of record that appears to 
support an appellant's position.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995); see also Miller v. West, 11 Vet. 
App. 345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record) and Bielby v. Brown, 7 Vet. 
App. 260, 268 (1994) (an independent medical opinion, at a 
minimum, must review a claimant's file as to military service 
and medical conditions while in service; otherwise, the 
opinion is considered uninformed and valueless on the issue 
of causation).  

The Board is satisfied that the recent VHA medical opinion, 
based on thorough review of all the evidence in the claims 
folder, may be accepted as persuasive evidence against the 
veteran's claim that he is currently disabled due to 
inservice aggravation of schizophrenia.  All material factors 
were addressed in the opinion, particularly the medical 
evidence of aggravation during service.  The Board, of 
course, is not free to reach its own medical conclusions, but 
must assess the credibility of evidence, including expert 
medical opinions, and determine the weight to be given to the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
In this case, there is no recent medical opinion that the 
veteran has psychiatric disability due to service.  Where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Under 
the circumstances, the Board concludes that the preponderance 
of the evidence is against the claim of service connection 
for schizophrenia and the appeal must be denied.  


ORDER

Entitlement to service connection for schizophrenia is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

